Exhibit 10.1
 


CONFIDENTIAL
 
RETENTION BONUS ELIGIBILITY
 
<<EMPLOYEE FULL NAME>>


Dear <<SHORT NAME>>:


In recognition of your valuable contributions and efforts, we are pleased to
offer you a retention bonus package, subject to the terms and conditions
described below.  We want you to know we appreciate your efforts and hope that
you are excited to remain with Micrel, Incorporated (“Micrel”) as we move
forward.
 
Your “Retention Bonus” will be a cash payment totaling $[____], less applicable
withholdings, which will be paid if you remain actively employed by Micrel until
December 31, 2015 (the “Bonus Vesting Date”) or earlier on the terms described
below.
 
Terms and Conditions of Retention Bonus
 
Early Payment in the Event of a Change in Control.  In the event of a Change in
Control (as defined on Attachment A) of Micrel, your Bonus Vesting Date will be
the three-month anniversary of the closing date of such Change in Control.
 
Early Payment on Certain Involuntary Terminations of Employment.  If before the
Bonus Vesting Date either (i) before a Change of Control, you are terminated as
part of a reduction in force and are not terminated due to your unsatisfactory
performance, any violation of Micrel policy, rules or Code of Conduct,
unacceptable attendance or tardiness (unless excused pursuant to the Americans
with Disabilities Act or the Family and Medical Leave Act), or similar cause for
termination, as to which you have been put on notice; as determined by Micrel in
its sole discretion, or (ii) following a Change of Control, you are
involuntarily terminated for any reason other than for Cause (as defined on
Attachment A), then subject to you signing a general release of claims, you will
receive the Retention Bonus within 60 days following such termination of
employment.
 
At-Will Employment; One-Time Discretionary Bonus.  Nothing in this letter
agreement alters the “at-will” nature of your employment status.  The Retention
Bonus (together with any other benefits hereunder) is a one-time bonus and
creates no obligation by Micrel or its affiliates to make further similar bonus
payments.
 
Tax Treatment.  All amounts paid hereunder will be subject to Micrel’s
withholding of applicable taxes.  All payments hereunder are intended to qualify
for the short-term deferral exception to Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder and shall
be paid within the period specified therein.
 
Miscellaneous.  This letter agreement shall be binding upon Micrel’s successors
and assigns and constitutes the entire understanding between you and Micrel
regarding the Retention
 

 
 

--------------------------------------------------------------------------------

 

Bonus. This letter agreement will be governed by, and construed in accordance
with, the laws of the State of California without regard to principles of
conflict of laws.
 
Confidentiality.  Please note that this letter agreement is strictly
confidential, and we ask that you not disclose the terms or amount of your
retention bonus package to others.
 
Your signature below indicates that you have read and understand the terms of
this letter agreement.
 

 
Very truly yours,
       
MICREL, INCORPORATED
                   
By:
 
       
Robert E. DeBarr
 
Chief Financial Officer and Vice President of
Finance and Human Resources





I accept and agree to the terms described in this letter agreement.


<<EMPLOYEE NAME>>




 
(Your signature)


 
 

--------------------------------------------------------------------------------

 

Attachment A – Defined Terms


“Cause” after a Change in Control means:
 
(i)      theft, dishonesty or falsification of any employment or Micrel records;
(ii)     malicious or reckless disclosure of Micrel’s confidential or
proprietary information;
(iii)    commission of any immoral or illegal act or any gross or willful
misconduct, where Micrel reasonably determines that such act or misconduct has
(A) seriously undermined the ability of Micrel to entrust you with important
matters or otherwise work effectively with you, (B) contributed to Micrel’s loss
of significant revenues or business opportunities, or (C) significantly and
detrimentally effected the business or reputation of Micrel or any of its
subsidiaries; and/or
(iv)    the failure or refusal by you to follow the reasonable and lawful
directives of Micrel, provided such failure or refusal continues after your
receipt of reasonable notice in writing of such failure or refusal and an
opportunity to correct the problem.

“Change in Control” means consummation of (i) a transaction that constitutes a
sale of all of substantially all of Micrel’s assets or (ii) an acquisition of
more than 50% of Micrel’s stock by another entity or parties acting as a group.

